OPINION — AG — ** SCHOOLS — CONTRACT WITH TEACHERS ** (1) THE BOARDS OF EDUCATION (SCHOOL BOARD) OF TWO OR MORE SCHOOL DISTRICTS CAN LAWFULLY " ENTER INTO A CONTRACT WITH A TEACHER TO MAINTAIN A SCHOOL DISTRICT ONE(1) OF THESE SCHOOL DISTRICTS TO GIVE INSTRUCTION TO HANDICAPPED CHILDREN (JUVENILES, MINORS) A PART OF SUCH SALARY TO BE PAID BY EACH SCHOOL DISTRICT. (2) THE ATTENDANCE OF PUPILS AT SUCH SCHOOL MAY BE CONSIDERED AS PART OF THE ATTENDANCE OF ALL PUPILS OF THE DISTRICTS IN WHICH SUCH CHILDREN RESIDE. (SPECIAL EDUCATION, INSTRUCTION) CITE: 70 Ohio St. 4-22 [70-4-22], 70 Ohio St. 18-4 [70-18-4], 70 Ohio St. 18-6 [70-18-6] (J. H. JOHNSON)